                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JAMES WILCOX,                                         CASE NO. C18-1756-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    HAMILTON CONSTRUCTION, LLC,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for reconsideration or, in the
18   alternative, motion for clarification (Dkt. No. 25).
19          Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R. 7(h)(1).
20   Reconsideration is only appropriate where there is “manifest error in the prior ruling or a
21   showing of new facts or legal authority which could not have been brought to [the Court’s]
22   attention earlier with reasonable diligence.” Id. “‘A motion for reconsideration should not be
23   used to ask the court to rethink what the court had already thought through—rightly or
24   wrongly.’” Premier Harvest LLC v. AXIS Surplus Ins. Co., Case No. C17-0784-JCC, Dkt. No. 61
25   at 1 (W.D. Wash. 2017) (quoting United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D.
26   Ariz. 1998)).


     MINUTE ORDER
     C18-1756-JCC
     PAGE - 1
 1          Plaintiff has not come forward with any new facts or legal authority to show that the

 2   Court committed manifest error in its order on partial summary judgment. (See Dkt. No. 25.)

 3   Rather, Plaintiff repeats the standard correctly identified in the Court’s order—that it is

 4   Defendant’s burden to prove the unreasonable nature of Plaintiff’s actual living expenses, which

 5   is determined by a “single seaman living alone” standard. (See Dkt. Nos. 24 at 3, 25.) Plaintiff’s

 6   motion for reconsideration is DENIED.

 7          However, Plaintiff’s motion for clarification brings up an important error in the Court’s

 8   order on partial summary judgment. The Court’s order on partial summary judgment is worded
 9   in a way that makes it appear that, as a matter of law, Plaintiff’s actual living expenses are
10   unreasonable. (See Dkt. No. 24 at 4) (“Therefore, Defendant has met its burden of showing that
11   Plaintiff’s actual living expenses of $103.00 are unreasonable.”) Instead, the order should have
12   said that Defendant has submitted sufficient evidence to create a genuine dispute about whether
13   Plaintiff’s actual living expenses of $103.00 per day are unreasonable.
14          DATED this 2nd day of July 2019.

15                                                           William M. McCool
                                                             Clerk of Court
16
                                                             s/Tomas Hernandez
17
                                                             Deputy Clerk
18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1756-JCC
     PAGE - 2
